Citation Nr: 0939837	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for status post 
cervical spine fusion (cervical spine disability).

2.  Entitlement to service connection for cervical 
radiculopathy, right upper extremity (right shoulder 
disability).

3.  Entitlement to service connection for degenerative joint 
disease, right knee, post operative (right knee disability).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk

INTRODUCTION

The Veteran had active service from August 1966 to July 1968.  
He also served in the Alabama Air National Guard from 
September 1984 to November 2002. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.  

The Veteran contends that his cervical spine disability, 
right shoulder disability and right knee disability resulted 
from military duty in the Alabama Air National Guard, 
including as a consequence of  November 2000 car accident 
while in route to duty status.  

The evidence of record shows that the Veteran served as a 
member in the Alabama Air National Guard from September 1984 
until November 2002.  The records also show that the Veteran 
was a civilian employee with the Alabama Air National Guard 
as a vehicle mechanic.  In November 2002, the Veteran was 
found to be medically disqualified for military service with 
the Alabama Air National Guard due to injuries sustained to 
his cervical spine stemming from a motor vehicle accident 
that occurred in November 2000.  According to official 
documentation, his disqualification from military service 
required that he be terminated from his civilian job. 

The record clearly shows that the Veteran sustained a 
cervical spine injury, and resulting radiculopathy to the 
shoulder, as a result of the November 2000 motor vehicle 
accident.  The Veteran claims this accident occurred in the 
line of duty in that he was reporting from military "duty" 
rather reporting to work for his civilian job.  In denying 
the Veteran's claim, the RO determined that the accident 
occurred while the Veteran was on his way to work in his 
civilian capacity.  However, that the RO did not cite to any 
particular evidence to substantiate this determination, and 
the Board is unable to determine, based on the records 
contained in the claims file, what the Veteran's duty status 
was at the time of the November 2000 accident.

In regard to his right knee claim, the record indicates that 
the Veteran began complaining of right knee pain in April 
2000 while at the Gadsen Martin Air National Guard facility.  
An April 2001 private medical record from W.R.S., M.D., 
explains that the Veteran sustained a medical collateral 
ligament injury to the right knee "during the course of his 
employment."  

The available records are unclear as to whether the injuries 
to the cervical spine and knee occurred while the Veteran was 
on active duty for training (ACDUTRA) or inactive duty for 
training (INACDUTRA).  The Board notes that service 
connection may be granted for any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
or for any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) 
(West Supp. 2008); 38 C.F.R. § 3.6(a).  The only exception to 
this latter rule is where a heart attack or stroke is 
suffered on INACDUTRA. 38 U.S.C.A. §§ 101(24)(C)(2); 38 
C.F.R. § 3.6(a).  INACDUTRA includes duty (other than full-
time duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 C.F.R. § 
3.6(d)(4). 

As it appears the Veteran's civilian employment and military 
duties were performed for the Alabama Air National Guard, 
possibly at the same facility, and as the full records 
documenting the Veteran's potential ACDUTRA and INACDUTRA 
service has not been obtained,  additional development is 
necessary under the circumstances in order to fully and 
fairly adjudicate the Veteran's claim. 

Accordingly, the RO should contact the Alabama Adjutant 
General or other appropriate agency for verification of such 
information.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Alabama 
Adjutant General and any other appropriate 
agency, and request service personnel 
records, specifically: details of the 
Veteran's assignment to ACDUTRA and 
INACDUTRA for the period from  November 
2000 until discharge.

2.  Thereafter, the RO shall review any 
new evidence obtained, undertake any 
additional development deemed necessary, 
including medical examinations and 
opinions, and then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






								[Continued on Next 
Page]
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




